USCA11 Case: 21-13504      Date Filed: 07/18/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13504
                   Non-Argument Calendar
                   ____________________

EDWARD TYRONE RIDLEY,
                                           Petitioner-Appellant,
versus
WARDEN ANTOINE CALDWELL,


                                          Respondent- Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
           D.C. Docket No. 1:21-cv-00013-LAG-TQL
                   ____________________
USCA11 Case: 21-13504         Date Filed: 07/18/2022    Page: 2 of 7




2                      Opinion of the Court                 21-13504


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Edward Ridley, a Georgia prisoner, appeals from the district
court’s sua sponte dismissal of his 28 U.S.C. § 2241 petition for lack
of subject matter jurisdiction because Ridley did not meet Section
2241’s “in custody” requirement. He argues that the district court
had subject matter jurisdiction to review his challenge to a Georgia
court’s denial of his request to be removed from that state’s sex
offender registry because sex offender registration qualifies as “cus-
tody” under Section 2241. After review, we affirm.
                      I.     BACKGROUND

       Ridley was convicted of third-degree sexual battery in Flor-
ida in 1996. He contends that because his victim was a “twenty-
year-old adult” the law did not require him to register as a sex of-
fender, but that he was nevertheless placed on the Florida sex of-
fender registry by mistake. When he later moved to Georgia, his
inclusion on the Florida registry triggered a requirement under
Georgia law that he register in Georgia. See O.C.G.A. § 42-1-19.
       Ridley is currently confined at the Wilcox State Prison in Ab-
beville, Georgia for failing to register as a sex offender in Georgia
in violation of state law. While incarcerated, Ridley filed a petition
for release from Georgia’s registration requirements under
O.C.G.A. § 42-1-19 in state trial court. The court denied his
USCA11 Case: 21-13504         Date Filed: 07/18/2022     Page: 3 of 7




21-13504                Opinion of the Court                         3

petition, and the Georgia Court of Appeals and Georgia Supreme
Court declined to grant relief on appeal.
        Ridley then filed a pro se petition for federal habeas corpus
relief under 28 U.S.C. § 2241 challenging the denial of his state
court petition. Ridley argues that his placement on the Georgia reg-
istry violates his First, Fourth, Fifth, Sixth, Eighth, Thirteenth, and
Fourteenth Amendment rights. He contends that his presence on
the registry has been a “chronic disability”—barring him from cer-
tain work and housing opportunities—causing him “severe mental
anguish.” Ridley specifically cautions that his petition does not
challenge his Florida sexual battery conviction, his Georgia failure
to register conviction, nor any other offense on his criminal record.
Instead, he sought only to “challenge the two denials of the re-
moval off [the] Georgia sexual offender registration.”
        The district court sua sponte dismissed the petition without
directing a response from the State. It held that Ridley’s presence
on the registry did not render him “in custody” under Section 2241.
Instead, it held that the registration requirement was merely a “col-
lateral consequence” of his Florida sexual battery conviction. Be-
cause registration did not render Ridley “in custody,” the district
court concluded that it lacked subject matter jurisdiction and dis-
missed his habeas petition.
       Ridley appealed. Because the state did not file an appellate
brief, Ridley also filed a motion for “default judgment,” by which
he means a summary reversal.
USCA11 Case: 21-13504          Date Filed: 07/18/2022    Page: 4 of 7




4                       Opinion of the Court                 21-13504

                 II.    STANDARD OF REVIEW

       We review de novo a district court’s finding that it lacked
subject matter jurisdiction because the petitioner was not in cus-
tody when he submitted his habeas petition. Diaz v. State of Fla.
Fourth Jud. Cir. Ex rel. Duval Cnty., 683 F.3d 1261, 1263 (11th Cir.
2012).
                        III.   DISCUSSION

       The district court dismissed Ridley’s Section 2241 petition
for lack of subject matter jurisdiction, concluding that, for the pur-
pose of seeking habeas relief, he was not in custody based on his
status as a registered sex offender in Georgia. After review, we deny
Ridley’s motion and affirm.
         A district court lacks jurisdiction to hear a habeas petition
unless the petitioner is in custody when the petition is filed. Van
Zant v. Fla. Parole Comm’n, 104 F.3d 325, 327 (11th Cir. 1997); see
also 28 U.S.C. § 2241(c)(3). The petitioner must be “‘in custody’ un-
der the conviction or sentence under attack at the time his petition
is filed.” Maleng v. Cook, 490 U.S. 488, 490–91 (1989). If a petitioner
has served his sentence for an underlying conviction, “the collateral
consequences of [the] conviction are not themselves sufficient to
render an individual in custody.” Van Zant, 104 F.3d at 327 (quot-
ing Maleng, 490 U.S. at 492) (quotation marks omitted).
       We affirm the district court for three reasons.
USCA11 Case: 21-13504          Date Filed: 07/18/2022       Page: 5 of 7




21-13504                 Opinion of the Court                           5

        First, Ridley’s petition is better construed as a civil rights ac-
tion under 42 U.S.C. § 1983 than a petition for habeas relief. Ridley
disclaims any challenge to his past convictions, including the one
for which he is currently incarcerated, instead arguing that his con-
tinued presence on the Georgia registry violates his constitutional
rights. An inmate would ordinarily pursue such claims by filing a
civil rights suit under Section 1983—but that path is closed to Rid-
ley because he is a “three-striker” under 28 U.S.C. § 1915(g). Be-
cause he has, on three or more previous occasions, brought actions
that were dismissed because they were frivolous, malicious, or
failed to state a claim, he is now prohibited from bringing another
civil action without paying the filing fee. See 28 U.S.C. § 1915(g);
see also Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002).
Were his petition styled as a Section 1983 action, it would be sub-
ject to dismissal. Instead, he attempts to avoid Section 1915(g)’s
three-strike rule by styling his complaint as a habeas petition.
       Second, Ridley does not mount a challenge to any prior con-
viction that, if successful, would invalidate his current incarcera-
tion. Ridley disclaims any challenge to his initial placement on the
registry, his conviction for violating Georgia’s registry require-
ments for which he is presently incarcerated, and his Florida con-
viction for which he was required to register in the first place. In-
stead, he challenges only the Georgia courts’ denial of his request
for removal from the sex offender registry. Because his petition,
even if successful, would not invalidate his current incarceration,
USCA11 Case: 21-13504         Date Filed: 07/18/2022     Page: 6 of 7




6                       Opinion of the Court                 21-13504

the district court lacked jurisdiction to consider his petition.
Maleng, 490 U.S. at 492.
        Third, we agree with the district court that Ridley’s registra-
tion as a sex offender in Georgia is a collateral consequence of his
Florida battery conviction, for which he has already served his
prison sentence. See Ridley v. Conley, No. 5:16-CV-00192-MP-GRJ,
2016 WL 6634905, at *1 (N.D. Fla. Nov. 8, 2016). Georgia courts
have repeatedly held that Georgia’s sex offender registry require-
ment is “regulatory” in nature, not punitive, and that an individual
may be compelled to register based on facts not found by a
jury. See Rainer v. State, 690 S.E.2d 827, 828 (Ga. 2010); Wiggins v.
State, 702 S.E.2d 865, 868 (Ga. 2010). Because registration in Geor-
gia is a collateral consequence of Ridley’s battery conviction rather
than part of his punishment, his presence on the registry does not
render him “in custody” under Section 2241. See Van Zant, 104
F.3d at 327.
        Finally, Ridley is not entitled to a default judgment or sum-
mary reversal of the district court merely because the State did not
file a brief. The State is not required to participate in this appeal
because the district court sua sponte dismissed Ridley’s petition
without allowing the State’s participation. Rule 4 of the Rules Gov-
erning Section 2254 Cases in the United States District Courts re-
quires a district court to make a preliminary assessment of a habeas
petition and, “[i]f it plainly appears from the petition and any at-
tached exhibits that the petitioner is not entitled to relief,” to
USCA11 Case: 21-13504          Date Filed: 07/18/2022       Page: 7 of 7




21-13504                 Opinion of the Court                           7

dismiss it. 1 See Paez v. Sec’y, Fla. Dep’t of Corr., 947 F.3d 649, 653
(11th Cir. 2020). Only if the petition passes its initial assessment
may the district court order the respondent to answer. Id.; see also
Rules Governing Section 2254 Cases, R. 4 Advisory Committee
Notes (“[I]t is the duty of the court to screen out frivolous applica-
tions and eliminate the burden that would be placed on the re-
spondent by ordering an unnecessary answer.”). Here, Ridley’s pe-
tition failed the initial assessment. Moreover, although Eleventh
Circuit Rule 42-1(b) authorizes dismissal of an appeal where the ap-
pellant fails to file a brief, no Rule requires us to reverse a district
court merely because the appellee did not file a brief. See, e.g., 11th
Cir. R. 30-1, 30-2, 31-1; Fed. R. App. P. 32. We therefore deny Rid-
ley’s motion.
      For the foregoing reasons, the district court is AFFIRMED
and Ridley’s motion for a default judgment is DENIED.




1 Rule 4 of the Rules Governing Section 2254 Cases also applies to Section
2241 petitions like Ridley’s, as provided by Rule 1(b).